In re Scottsdale Insurance Company;— Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. J, No. 2008-7879; to the Court of Appeal, Fourth Circuit, No. 2009-C-1065.
Granted. Because the policy number was unavailable at the time the waiver was executed, its omission does not invalidate the form. See Carter v. State Farm Mutual Automobile Ins. Co., 07-1294 (La.10/5/07), 964 So.2d 375. We further find relator, has established the representative signing the waiver form had authority to do so. See Harper v. Direct General Insurance Company, 08-2874 (La.2/13/09), 2 So.3d 418. Accordingly, the judgment of the trial court is reversed, and summary judgment is granted in favor of relator.